Citation Nr: 0207822	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  94-19 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
malnutrition claimed as a stomach disorder.  

2.  Entitlement to service connection for residuals of a lung 
disorder.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946 and from February 1951 to July 1952.  He was a prisoner 
of war (POW) of the German government from December 1944 to 
May 1, 1945.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1993 rating decision 
which denied service connection for residuals of malnutrition 
and pleurisy.  The Board remanded the case in September 1996 
and again in June 1999 for further development.  The case was 
returned to the Board in January 2002.  The RO has considered 
both issues on the merits and the Board will do likewise.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran was a POW of the German government from 
December 1944 to May 1, 1945.  

3.  Neither the veteran's current gastrointestinal disorder 
nor any claimed lung disorder has been shown to be a residual 
of malnutrition or any other hardship suffered during the 
veteran's period as a POW.  

4.  The evidence does not establish that the veteran's 
current gastrointestinal disorder, including gastroesophageal 
reflux disease is related to his periods of active service.  

5.  The evidence does not establish that any current lung 
disorder is related to the veteran's periods of active 
service.  


CONCLUSIONS OF LAW

1.  A current gastrointestinal disorder, including 
gastroesophageal reflux disease, was not incurred in or 
aggravated by active service and residuals of malnutrition 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. Law, No. 106-475 
§ 4, 114 Stat. 2096-2099 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 
3.303, 3.304(e), 3.307, and 3.309 (2001).  

2.  A current lung disorder was not incurred in or aggravated 
by active service and a presumptive lung disorder is not 
shown related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2001); Veterans Claims Assistance Act 
of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326); 38 C.F.R. §§ 3.102, 3.303, 3.304(e), 3.307, and 
3.309(c) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  By virtue of the statement of the case 
issued during the pendency of the appeal, the veteran and his 
representative were give notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran relative 
to his claims has been obtained and associated with the 
claims file.  Available service medical records were obtained 
and associated with the claims file, and documentation in the 
claims file indicates that all available records have been 
forwarded.  Several VA examinations have been conducted and 
copies of the reports are associated with the file.  No 
change in the outcome would be possible with additional 
development, notice, or examination.  As such, the Board will 
proceed to the merits of the case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).  

When a former prisoner of war who was interned or detained as 
such for not less than 30 days incurs avitaminosis, chronic 
dysentery, helminthiasis, malnutrition (including optic 
atrophy associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, peripheral 
neuropathy except where directly related to infectious 
causes, beriberi, or beriberi heart disease, to include 
ischemic heart disease in a former POW who experienced 
localized edema during captivity, to a degree of 10 percent 
or more at any time after service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
These presumptions are rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A notice from National Personnel Records Center (NPRC), dated 
in November 1989, reveals that veteran's service medical 
records were not available having possibly been destroyed in 
the 1973 fire.  In April 1989, the veteran submitted copies 
of service medical records in his possession, which were 
dated from September 1951 to June 1952.  Such records show 
that radiographic reports noted a prominence of the pleura in 
the lateral aspect of the right chest, consistent with acute 
pleurisy.  

On VA examination conducted in April 1989, a history of 
duodenal ulcer with negative findings on upper 
gastrointestinal series was shown.  No respiratory complaints 
or diagnoses were noted.  

On VA POW protocol examination in February 1990, the veteran 
related a history of malnutrition with a loss of 50 pounds in 
weight.  He also reported a past medical history of dysentery 
attacks, peptic duodenal ulcer disease and hiatal hernia, 
diagnosed as esophageal motility disorder.  

VA medical records dated May 1990 to April 1993 essentially 
show treatment for asthma and chronic obstructive pulmonary 
disease (COPD).  An October 1992 pulmonary function test 
(PFT) report reflects minimal obstruction, normal lung volume 
and minimally reduced diffusion capacity of carbon monoxide 
(DLCO).  

VA medical records dated from July 1995 to December 1996 
reflect diagnoses of gastroesophageal reflux disease (GERD), 
Barrett's esophagus and stable COPD.  An October 1995 record 
noted that the veteran had a 50-60 pack year smoking history, 
quitting approximately 20 years prior.  It was also noted 
that the veteran had a history of pleurisy during service and 
again in 1955.  A severe lung reaction to Macrodantin, 10 
years ago with development of pulmonary edema was also 
reported.  It was noted that he had episodes of shortness of 
breath and wheezing diagnosed as asthmatic bronchitis in 
1992.  The diagnostic impressions included right middle lobe 
nodule, possibly including an inflammatory lesion, granuloma 
or neoplasm.  A bronchoscopy and possible thoracic surgery 
was recommended.  An October 1996 medical record noted that 
the veteran had Barrett's with severe esophagitis 3 months 
ago.  A December 1996 record reflected Barrett's esophagus 
with intestinal metaplasia and severe GERD.  

VA hospital records dated in February 1996 reflect that the 
veteran underwent fiberoptic bronchoscopy, right thoracotomy 
and a pulmonary resection.  The post-operative diagnosis was 
right middle lobe pulmonary nodule, rule out carcinoma.  The 
discharge diagnosis included carcinoid tumor of the right 
middle lobe of the lung.  

On VA aid and attendance examination conducted in May 2000, 
the veteran indicated that he was treated for pleurisy during 
service when he was a POW and when he was in Korea in 1955.  
He related a history of COPD and reactive airway disease.  It 
was noted that he had not experienced an asthma attack for a 
few years.  A past medical history of peptic ulcer disease 
and Barrett's esophagus was also reported.  On physical 
examination, his lungs demonstrated clear breath sounds, 
bilaterally.  No active pulmonary disease was shown on chest 
X-ray studies.  The diagnoses included status post right 
lobectomy for carcinoid tumor with no residual symptoms; 
chronic obstructive pulmonary disease; bronchial asthma, 
controlled with oral inhalers; Barrett's esophagus.  

Pulmonary function studies conducted in June 2000 revealed no 
evidence of a significant restrictive or obstructive 
ventilatory defect.  It was noted that total lung capacity 
was increased reflecting pulmonary hyperinflation.  

On VA examination conducted in June 2001, the veteran 
indicated that when he was a POW he experienced acute chest 
pain on deep inspiration.  He said that he was told that he 
had pleuritis, but was not treated.  It was noted that the 
veteran had a history of asthmatic bronchitis.  He currently 
used oral inhalers.  He denied any shortness of breath during 
activities of daily living.  He had no chronic cough or 
wheezing, no daytime hyper somnolence and no weight loss.  It 
was noted that the veteran had GERD and Barrett's esophagus 
diagnosed per endoscopy.  A past medical history of peptic 
ulcer disease and hiatal hernia were reported.  The veteran 
reported no symptoms of nausea, diarrhea, hematochezia, 
melena or anemia.  On physical examination, his lungs had 
clear breath sounds, bilaterally.  The diagnoses included 
GERD, Barrett's esophagus, COPD, history of pleurisy and 
carcinoid tumor.  The examiner opined that it was not likely 
that any malnutrition or other hardship endured by this 
veteran during his POW period was etiologically related to or 
the cause of, any gastrointestinal pathology or pulmonary 
pathology currently demonstrated by the veteran.  The 
examiner also noted that it was not likely that the etiology 
of the veteran's gastrointestinal and pulmonary disorders was 
attributable to any disease or incident suffered during his 
active service or after service.  

A July 2001 VA consultation record from a gastroenterology 
specialist shows a diagnostic impression of GERD, 
longstanding but currently well controlled with proton pump 
inhibitor therapy.  No therapy adjustment was recommended.  
The examiner opined that it was not likely that malnutrition 
was a causative agent of the veteran's GERD.  The examiner 
also indicated that it was not likely that any current 
sequelae of GERD would be attributable to any specific 
external incident surrounding previous active service.  

An August 2001 VA consultation record from a pulmonary 
specialist reflects a normal PFT and possible borderline COPD 
(emphysema).  The examiner noted that it was not likely that 
any malnutrition or other hardship endured by the veteran 
during his POW period was etiologically related to, or the 
cause of any pulmonary pathology currently demonstrated.  The 
examiner also indicated that it was not likely that the 
etiology of the veteran's current pulmonary disorders was 
attributable to any disease or incident suffered during his 
active service, any disease or incident suffered prior to 
service, any disease or incident suffered after service or to 
a combination of such causes or to some other cause or 
causes.  

Regarding the veteran's claim for service connection for 
residuals of malnutrition claimed as a stomach disorder, the 
Board notes that the veteran has indicated that he suffered 
from malnutrition during his POW period and several records 
note a history of significant weight loss while on POW 
status.  However, the record is silent as to evidence of 
current residuals related to malnutrition including to a 
degree of 10 percent or more at any time after service as 
required for a presumption of service connection.  The 
veteran is currently diagnosed with GERD, which is well 
controlled with medication therapy.  Moreover, the opinion 
offered by the 2001 VA gastroenterology specialist did not 
find a nexus between any current or past gastrointestinal 
disorders and malnutrition or other hardships suffered during 
his POW status.  The specialist further opined that his 
current gastrointestinal symptoms were unlikely to be 
attributable to any incident of service.  

Regarding the veteran's claim for service connection for a 
lung disorder, it is noted that the veteran has a history of 
acute pleurisy during his second period of service.  No 
respiratory complaints were noted on POW protocol examination 
in 1990.  Subsequent post-service medical records note 
treatment for asthma, COPD and status post right middle 
lobectomy with removal carcinoid tumor and no residuals 
symptoms.  While a 1992 VA PFT study reflected minimal 
obstruction, a 2000 VA PFT study showed no evidence of 
significant restrictive or obstructive ventilatory defect.  A 
chest X-ray study conducted in 2000 was also negative for 
active pulmonary disease.  Even assuming the veteran 
currently suffers from a chronic lung disorder, the evidence 
of record fails to demonstrate that such is related to 
service or is attributable to his period as a POW.  In this 
regard, it is noted that the 2001 VA pulmonary specialist 
opined that there was no etiological relationship between any 
current pulmonary pathology and malnutrition or any other 
hardship suffered during his status as a POW.  Moreover, it 
was noted that any current pulmonary disorder was not 
attributable to service or any incident thereof.  

The Board has also considered the veteran's statements that 
he has residuals of malnutrition manifested by a stomach 
disorder and that he has a current lung disorder which was 
incurred in service.  Although his statements and testimony 
are probative of symptomatology, they do not constitute 
competent or credible evidence of a diagnosis or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  His assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
relationship between his current conditions and service, 
including his period as a POW.  He lacks the medical 
expertise to offer an opinion as to the existence of the 
disability, as well as to medical causation of any current 
disability.  Id.  In the absence of competent, credible 
evidence of continuity of relevant symptomatology, service 
connection is not warranted for a gastrointestinal disorder 
or a lung disorder either directly or as claimed residuals of 
malnutrition during his period as a POW.  


ORDER

Service connection for residuals of malnutrition claimed as a 
stomach disorder is denied.  

Service connection for a lung disorder is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

